DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 08/24/2021 the following occurred: Claims 1, 6, 17, 21, 26, 28, 37, 41, and 44 were amended. Claims 2-4, 10-13, 19, 22-24, 30, 32-33, 39, and 42 are withdrawn. Claims 1, 5-9, 14-18, 20-21, 25-29, 31, 34-38, 40-41, and 43-44 will be examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 14-18, 20-21, 25-29, 31, 34-38, 40-41, and 43-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 21 are drawn to a method and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites in one or more patient profiles or patient population profiles; screening one or more of the patients or patient population for a disease based on one or more established clinical protocols; assessing a state of the disease based upon clinical results of at least one test, and updating the patient profile(s) or patient population profile(s) to include the clinical results of a numerical value for a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population; and providing a recommended corrective action plan (CAP) to increase the numerical value for the health management status based on the health management status and patient profile(s) or patient population profile(s) whenever the numerical value for the health management status is less than a threshold value.
Independent claim 21 recites to store a patient profile or a patient population profile including a patient data and a test results; (a) screens one or more of the patients or patient population for a disease based on one or more established clinical protocols, (b) assesses a state of the disease based upon clinical results of at least one test, and updating the patient profile(s) or patient population profile(s) to include the clinical results of the at least one test and the assessed disease state, (c) determines a numerical value for a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population, and (d) provides a recommended corrective action plan (CAP) to increase the numerical value for the health management status based on the health management status and patient profile(s) or patient population profile(s) whenever the numerical value for the health management status is less than a threshold value.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity for population health management, as reflected in the specification, which states that the “disclosed invention further relates to the ability to utilize comparative patient and patient population data to assess and control healthcare access, quality and cost” (see: specification paragraph 17). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computerized” method comprising “providing a computer system having at least one memory unit and at least one processing unit communicably coupled to the at least one memory unit, wherein the at least one memory unit stores data” (claim 1) where they steps are performed “using the computer system” (claims 1 and 5), “on an intranet or internet-based system” (claim 14 and 34), “a visual enabled device comprising at least one of a computer, a smart phone, or tablet” (claim 15 and 35), “one or more devices communicably coupled to the computer system”/“one or more devices” (claims 17 and 18), “at least one memory unit to store a patient profile or a patient population profile including a patient data and a test results;  at least one processing unit communicably coupled with at least one memory unit;  and the at least one processing unit” (claim 21), “via one or more devices communicably coupled to the system”/“on the one or more devices” (claims 37 and 38), “wherein the system is intranet or internet-based, displayed on a visual enabled device comprising a computer, smart phone, or tablet” (claim 41), “wherein data for the patient profile(s) or patient population profile(s) is retrieved from a database externally linked to the system” (claim 43), and “wherein data for one or more metrics is retrieved from a database externally linked to the system” (claim 44) are additional elements that are recited at a high level of generality (e.g., the “computer system having at least one memory unit and at least one processing unit communicably 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “at least one memory unit to store a patient profile or a patient population profile including a patient data and a test results; at least one processing unit communicably coupled with at least one memory unit;  and the at least one processing unit” language of claim 21 is incidental to the configured functions). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “performing at least one screening test and including results of the at least one screening test in the patient profile(s) or patient population profile(s)” (claim 8), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. Similarly, the claims recite the additional elements of “implementing the recommended corrective action plan (CAP) to address the disease state or condition” (claim 16) and “implements the recommended corrective action plan (CAP) to address the disease state or condition” (claim 36), are considered an insignificant post-solution activity concerning an insignificant application, and similarly, the addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion at Fig. 15 and 26 and: 
Paragraph 20, where “…the screening step may further (a) include performing at least one screening test and including results of the at least one screening test in the patient profile(s) or patient population profile(s)…”
Paragraph 22, where “…In other aspects or embodiments, the at least one processing unit: can be communicably coupled to one or more internal databases or local devices; can be communicably coupled to one or more remote devices and/or external database(s) via a network; and/or can automatically receive data, transmit data or control medical-related devices. The system may perform other functionality and/or include other components as described above in reference to the method.”
Paragraph 27, where “…Clinical delivery 104 may include, but is not limited to: physical health 104a, behavioral health 104b, oral health 104c, etc…”
Paragraph 30, where “…The metrics collected, assessed compared, and reported under this invention are viewable on a plurality of dashboards ll0f that can be displayed on an intranet and/or Internet enabled video capable device.”
Paragraph 31, where “Now referring to FIGURE 3, data flow diagram 300 outlining the data transport, data storage, and data reporting (Data Mart) in accordance with an embodiment of the current invention. The schematic outlines the data collection points 302 such as, but not limited to, the Pearl EMR Database (EMR) 302a, Pharmacy Database (PRS) 302b, Datalogic Automation (Accusort) Database (DLA) 302c, First DataBank National Drug Data File (NDDF) Database (FDB) 302d, and Utilization Review Database (UR) 302e. All collected data 304 is brought into the ETL 306 for data extraction, data transformation, and data loading. The extracted, transformed, and loaded data 308 is then moved to the CMC data warehouse 310 for storage. Data 312 may also be manually entered into the data warehouse 310 via data entry dashboards (e.g., web site, etc.) 314. The data 316 located in the data warehouse 310 can then be accessed through a multitude of processes such as, but not limited to, pre-fetch queries, manual queries, or push and pull direct messaging. The data 316 stored in the data warehouse 310 can also be utilized to construct a plurality of multi-dimensional analysis tools 318 including, but not limited to, facility scorecards 318a, Excel spreadsheet (pivot tables) 318b, patient clinical stats 318c, etc. The data 316 stored in the data warehouse 310 can be utilized to build custom dashboards and reports that capture, track, and analyze: Triple Aim (access, quality, and cost) metrics 110, Disease Prevention and Management statistics, Medication Management, Access to Care metrics, Specialty and Hospital Services totals, and Telehealth Encounters. Further, custom dashboards can be constructed to include a multitude of levels that can be aggregated and de-aggregated as needed.”
Paragraph 33, where “…Disease states include, but are not limited to, the following: Diabetes (HbAlc, LDL, Blood Pressure, nephropathy screening), Hypertension (BP), Coronary artery Disease (LDL), Asthma (prescribed appropriate treatment), etc…”
Paragraph 41, where “…lab results and other clinical data…”
Paragraph 52, where “…Based on the individual patient's medical results, indicated on the dashboards, a corrective action plan could be customized for the patient to work towards reaching clinical care criteria that fall within acceptable targets and overall system goals as illustrated in FIGURE 15…”
Paragraph 59, where “…the method may include the step of coordinating a delivery of a health care to a plurality of patients using the computer system, wherein the health care comprises an acute and non-acute integrated health care involving at least one of a physical health care, a behavioral health care, or a dental health care…”
Paragraph 60, where “The screening step may further (a) include performing at least one screening test and including results of the at least one screening test in the patient profile(s) or patient population profile(s)…”
Paragraph 61, where “…providing a recommended action to a recipient on an intranet or internet-based system…displaying a recommended action on a visual enabled device comprising at least one of a computer, a smart phone, or tablet…implementing the recommended corrective action plan (CAP) to address the disease state or condition…”
Paragraph 62, where “FIGURE 26 is a block diagram of a system 2600 in accordance with another embodiment of the current invention. The system 2600 of population health management in a captivated healthcare system includes at least one memory unit 2602 to store a patient profile or a patient population profile including a patient data and a test results, and at least one processing unit 2604 communicably coupled with at least one memory unit 2602. The at least one processing 2604 unit (a) screens one or more of the patients or patient population for a disease based on one or more established clinical protocols, (b) assesses a state of the disease based upon clinical results, and updating the patient profile(s) or patient population profile(s) to include the clinical results of the at least one test and the assessed disease state, (c) determines a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population or other comparison mechanism, and (d) provides a recommended corrective action plan (CAP) based on the health management status and patient profile(s) or patient population profile(s). The at least one processing unit 2604 can be communicably coupled to one or more internal databases 2606 or local devices. In addition, the at least one processing unit 2604 can be communicably coupled to one or more remote devices 2608 and/or external database(s) 2610 via a network 2612. Moreover, the at least one processing unit 2604 can automatically receive data, transmit data or control medical-related devices. The system 2600 may perform other functionality and/or include other components as described above in reference to FIGURE 25.”
Paragraph 69, where “It will be understood by those of skill in the art that information and signals may be represented using any of a variety of different technologies and techniques (e.g., data, instructions, commands, information, signals, bits, symbols, and chips may be represented by voltages, 
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 6, 7, 9, 20, 25-27, 29, 31, and 40, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 14-18, 20-21, 25-29, 31, 34-38, 40-41, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0195342 to Khan in view of U.S. Patent Application Publication 2003/0060688 to Ciarniello further in view of U.S. Patent Application Publication 2014/0129249 to Nkoy.

As per claim 1, Khan teaches a computerized method of population health management in a captivated healthcare system, comprising:
 providing a computer system having at least one memory unit and at least one processing unit communicably coupled to the at least one memory unit (see: Khan, paragraph 17, 46, 48-49, and 101, is met by computer including a processor and server and databases and software programs), wherein the at least one memory unit stores data in one or more patient profiles or patient population profiles (see: Khan, Fig. 12; and paragraph 68-69, 73, 76, and 86, is met by patient profile data file that relates to each patient);  
assessing a state of the disease based upon clinical results of at least one test, and updating the patient profile(s) or patient population profile(s) to include the clinical results of the at least one test and the assessed disease state using the computer system (see: Khan, paragraph 52, 62, 68, 70, 76, 79-80, and 86, is met by analyses of tests or procedures and to analyze trends that relate to prior tests or procedures that were ordered by physicians, server obtains the results of the tests performed and determines a differential and final diagnosis based upon the test results, clinical notes and rules define the clinical relevance of the test and values which determine the severity or stratification, and where analysis performed on patient profile and information obtained from the selected tests can be incorporated into a corresponding patient profile data that relates to each patient);  
determining for a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population using the computer system (see: Khan, paragraph 61, 65, 72, 76-80, and 92, is met by server recommends therapy from the diagnosed condition, the sever determines whether there are any constrains against obtaining the recommended therapy, clinical rules regarding care/tests/drug/procedure, where gathering information from feedback and data mining into the existing standards is used to develop new standards and where feedback obtained from users can be used to modify the recommending a therapy and modify medical policies based upon standardized testing guidelines); and 
providing a recommended corrective action plan (CAP) based on the health management status and patient profile(s) or patient population profile(s) using the computer system (see: Khan, paragraph 50, 62, 71, and 92, is met by alerts based on severity or stratification, recommending to a user one or more therapies or treatments). 
Khan teaches providing a provisional diagnosis and recommending a test based on existing diagnoses, test results, and patient statistics from a patient profile and corresponding clinical history (see: Khan, paragraph 50, 53, 67, 69, and 73), but Khan fails to specifically teach the following limitations met by Ciarniello as cited:
screening one or more of the patients or patient population for a disease based on one or more established clinical protocols using the computer system (see: Ciarniello, paragraph 62-63, is met by allowing users or customers to screen patients within a population according to clinical criteria defined by the customer using the logic, such as identifying all diabetics within a population who are over 50 years old, using a specific drug and have specified laboratory test values which may place those patients at risk);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the providing of a provisional diagnosis and test recommendation as taught by Khan to include screening of patients within a population according to clinical criteria as taught by Ciarniello with the motivation of querying a Case Finder to locate those patients (see: Ciarniello, paragraph 62) and/or with the motivation of stratifying populations of high-risk patients according to severity-adjusted disease criteria, co-morbidities and the potential impact of disease through the application of evidence-based clinical standards in order to select appropriate candidates for disease or case management (see: Ciarniello, paragraph 63).
Khan teaches that the server recommends therapy, that such recommendations may be provided as care alerts, and that the care alerts include the severity of the alert, the recommended care, as well as strength/level/type of evidence data for issuing the recommendation (see: Khan, paragraph 64), but Khan fails to specifically teach that the recommendation or its strength/level/type of evidence is a numerical value or that the CAP is to increase the numerical value for the health management status, whenever the numerical value for the health management status is less than a threshold value; however, Nkoy teaches, when a patient’s calculated test score for disease falls below a validated threshold, automated feedback and contact alerts for the need visit to adjust therapy to assist patient with management of chronic condition may be issued (see: Nkoy, paragraph 38, 40, 45-46, 63, and 65). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed 

As per claim 5, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and further teach:
providing one or more health education materials to the plurality of patients using the computer system (see: Khan, paragraph 50-51, is met by providing to physicians or patients information relating to a provisional, differential or a final diagnosis or to specific tests, procedures and/or drugs, providing new information relating to a specific diagnosis, and content information relating to each specific test which can include information necessary to complete a test). 
 
As per claim 6, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the patient profile(s) or patient population profile(s) includes at least one unique identifier comprising a medical record number, social security number, inmate number, unit number, facility name, region name, or state name (see: Khan, Fig. 12, is met by PID (patient ID), SSN, address including state; and paragraph 86, is met by personal information, insurance information, and relatives or next-of-kin information, the personal information includes the patient name, the patient's address and other personal information about the patient, insurance information includes the insurance 
 
As per claim 7, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the patient profile(s) or patient population profile(s) further includes a prior medical record(s) or a history of medical conditions (see: Khan, Fig. 12; and paragraph 68-69, 73, 76, and 86, is met by patient profile data file that relates to each patient including clinical history, which describes tests/procedures that the patient has already taken and tests/procedures that may currently be on order, prior diagnosis). 
 
As per claim 8, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the screening step further comprises performing at least one screening test and including results of the at least one screening test in the patient profile(s) or patient population profile(s) (see: Khan, paragraph 47, 52, 62, 68, 70, 76, 79-80, and 86, is met by a completed test in accordance with the physician's instructions, test results, server obtains the results of the tests performed, the information obtained from the selected tests or procedures can be incorporated into a corresponding patient profile data file that relates to each patient). 
 
As per claim 9, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the screening step is based on the established clinical protocol and/or disease criteria (see: Khan, paragraph 53, 61, 62, and 65, is met by medical knowledge and standards used to issue 

As per claim 14, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and Khan teaches a network though which physicians/patients interact with the server (see: Fig. 1, ele. 18; and paragraph 46), but Khan fails to specifically teach the following limitations met by Ciarniello as cited:
providing a recommended action to a recipient on an intranet or internet-based system (see: Ciarniello, paragraph 61 and 69, is met by Internet-based environment and patient access through intranet).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the network as taught by Khan, Ciarniello, and Nkoy to be the Internet or intranet as taught by Ciarniello with the motivation of supporting computation intensive functional with high security, performance, availability, and scalability (see: Ciarniello, paragraph 69).

As per claim 15, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and further teach:
displaying a recommended action on a visual enabled device comprising at least one of a computer, a smart phone, or tablet (see: Khan, paragraph 46, is met by a computer, computer terminal, cell phone, personal digital assistant (PDA), tablet PC, mobile phone, a programmable user interface, a programmable application interface (API) that achieves electronic data interchange, or any apparatus with a web browser). 

As per claim 16, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and further teach:
implementing the recommended corrective action plan (CAP) to address the disease state or condition (see: Khan, paragraph 72, 75, 79-80, and 92, is met by performed therapy, results of/data about the performed therapy, feedback regarding the effectiveness or desirability of the therapy). 
 
As per claim 17, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and further teach:
providing one or more metrics and one or more recommendations via one or more devices communicably coupled to the computer system (see: Khan, paragraph 46, 52, 67, and 76, is met by analysis program used to provide analysis of tests or procedures, provide analysis such as a cost or cost/benefit, server presenting information such as the costs of recommended tests or procedures). 
 
As per claim 18, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 17, and further teach:
displaying at least one of the metrics in a dashboard format on the one or more devices (see: Khan, Fig. 9, ele. 234, 268, 270; Fig. 10b; Fig. 13-14, is met by therapy and recommended dose adjustment, stopping therapy, or investigating further; Fig. 20, ele. 564; and paragraph 82-83, and 95, is met by software interfaces and screens displaying price; paragraph 50, 62, 71, and 92, is met by alerts based on severity or stratification, recommending to a user one or more therapies or treatments). 
 
As per claim 20, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the captivated healthcare system comprises a prison, nursing home, assisted living facility, veteran's facility, school, college, or university (see: Khan, paragraph 46, 53, 61, 63, and 65, is met by hospital, healthcare institution, group or institution specific elements). 
	Though Khan meets the limitations in question, the type of captive healthcare system is considered a descriptor that does not provide functionality, and as such, is considered nonfunctional descriptive material that is not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and 1300 Off. Gaz. Pat. Office at 151 ("'Nonfunctional descriptive material' includes but is not limited to ... a compilation or mere arrangement of data.")).

As per claim 21, Khan teaches a system of population health management in a captivated healthcare system, comprising: 
at least one memory unit to store a patient profile or a patient population profile including a patient data and a test results (see: Khan, Fig. 12; and paragraph 68-69, 73, 76, and 86, is met by patient profile data file that relates to each patient);  
at least one processing unit communicably coupled with at least one memory unit (see: Khan, paragraph 17, 46, 48-49, and 101, is met by computer including a processor and server and databases and software programs);  and 
the at least one processing unit (b) assesses a state of the disease based upon clinical results of at least one test, and updating the patient profile(s) or patient population profile(s) to include the clinical results of the at least one test and the assessed disease state (see: Khan, paragraph 52, 62, 68, 70, 76, 79-80, and 86, is met by analyses of tests or procedures and to analyze trends that relate to prior tests or procedures that were ordered by physicians, server obtains the results of the tests performed and (c) determines for a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population (see: Khan, paragraph 61, 65, 72, 76-80, and 92, is met by server recommends therapy from the diagnosed condition, the sever determines whether there are any constrains against obtaining the recommended therapy, clinical rules regarding care/tests/drug/procedure, where gathering information from feedback and data mining into the existing standards is used to develop new standards and where feedback obtained from users can be used to modify the recommending a therapy and modify medical policies based upon standardized testing guidelines), and (d) provides a recommended corrective action plan (CAP) based on the health management status and patient profile(s) or patient population profile(s) (see: Khan, paragraph 50, 62, 71, and 92, is met by alerts based on severity or stratification, recommending to a user one or more therapies or treatments). 
 Khan teaches providing a provisional diagnosis and recommending a test based on existing diagnoses, test results, and patient statistics from a patient profile and corresponding clinical history (see: Khan, paragraph 50, 53, 67, 69, and 73), but Khan fails to specifically teach the following limitations met by Ciarniello as cited:
(a) screens one or more of the patients or patient population for a disease based on one or more established clinical protocols,
 (see: Ciarniello, paragraph 62-63, is met by allowing users or customers to screen patients within a population according to clinical criteria defined by the customer using the logic, such as identifying all diabetics within a population who are over 50 years old, using a specific drug and have 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the providing of a provisional diagnosis and test recommendation as taught by Khan to include screening of patients within a population according to clinical criteria as taught by Ciarniello with the motivation of querying a Case Finder to locate those patients (see: Ciarniello, paragraph 62) and/or with the motivation of stratifying populations of high-risk patients according to severity-adjusted disease criteria, co-morbidities and the potential impact of disease through the application of evidence-based clinical standards in order to select appropriate candidates for disease or case management (see: Ciarniello, paragraph 63).
Khan teaches that the server recommends therapy, that such recommendations may be provided as care alerts, and that the care alerts include the severity of the alert, the recommended care, as well as strength/level/type of evidence data for issuing the recommendation (see: Khan, paragraph 64), but Khan fails to specifically teach that the recommendation or its strength/level/type of evidence is a numerical value or that the CAP is to increase the numerical value for the health management status, whenever the numerical value for the health management status is less than a threshold value; however, Nkoy teaches, when a patient’s calculated test score for disease falls below a validated threshold, automated feedback and contact alerts for the need visit to adjust therapy to assist patient with management of chronic condition may be issued (see: Nkoy, paragraph 38, 40, 45-46, 63, and 65). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the recommendation or its strength/level/type of evidence as taught by Khan and Ciarniello  such that when a patient’s calculated test score for disease falls below a validated threshold, automated feedback and contact alerts for the need visit to adjust therapy to assist patient with management of chronic condition may be issued as taught by Nkoy with the motivation of monitoring the trajectory of the disease control level of the patient so the health care provider can more easily predict whether the 

As per claim 25, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein the at least one processing unit further provides one or more health education materials to the plurality of patients (see: Khan, paragraph 50-51, is met by providing to physicians or patients information relating to a provisional, differential or a final diagnosis or to specific tests, procedures and/or drugs, providing new information relating to a specific diagnosis, and content information relating to each specific test which can include information necessary to complete a test). 
 
As per claim 26, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein the patient profile(s) or patient population profile(s) includes at least one unique identifier comprising a medical record number, social security number, inmate number, unit number, facility name, region name, or state name (see: Khan, Fig. 12, is met by PID (patient ID), SSN, address including state; and paragraph 86, is met by personal information, insurance information, and relatives or next-of-kin information, the personal information includes the patient name, the patient's address and other personal information about the patient, insurance information includes the insurance company, the insurance identification, the insurance group number, and other relevant information about the patient's insurance coverage or provider). 
 
As per claim 27, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein the patient profile(s) or patient population profile(s) further includes a prior medical record(s) or a history of medical conditions (see: Khan, Fig. 12; and paragraph 68-69, 73, 76, and 86, is met by patient profile data file that relates to each patient including clinical history, which describes tests/procedures that the patient has already taken and tests/procedures that may currently be on order, prior diagnosis). 
 
As per claim 28, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein the screening provided by the at least one processing unit further comprises including results of at least one screening test in the patient profile(s) or patient population profile(s) (see: Khan, paragraph 47, 52, 62, 68, 70, 76, 79-80, and 86, is met by a completed test in accordance with the physician's instructions, test results, server obtains the results of the tests performed, the information obtained from the selected tests or procedures can be incorporated into a corresponding patient profile data file that relates to each patient). 
 
As per claim 29, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein the screening provided by the at least one processing unit is based on the established clinical protocol and/or disease criteria (see: Khan, paragraph 53, 61, 62, and 65, is met by medical knowledge and standards used to issue recommendations to care providers and patients, clinical rules regarding care/tests/drug/procedure, Clinical Notes and rules that define the clinical relevance of the test, guidelines by clinical evidence or by the user or healthcare institution, medical guidelines and standards used by a group or an institution including existing standards and new group/institution specific standards). 

As per claim 31, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teaches: 
wherein the disease comprises a first disease (see: Khan, Fig. 13 and 31, is met by diseases and diagnosis; and paragraph 50, 53, 67, 69, and 73, is met by diagnosis and recommending a test based on existing diagnoses, test results, and patient statistics from a patient profile and corresponding clinical history), and further comprising the step of determining a health management status of the patient with respect to a second disease based on the patient profile (see: Khan, paragraph 61, 65, 72, 76-80, and 92, is met by server recommends therapy from the diagnosed condition, the sever determines whether there are any constrains against obtaining the recommended therapy; Fig. 8 and paragraph 82, is met by one or more ICD codes 239 relating to one or more diagnoses) 
Khan fails to specifically teach the following limitations met by Ciarniello as cited:
and a co-morbidity of the first disease with the second disease (see: Ciarniello, paragraph 62-63, is met by screen patients within a population according to clinical criteria; and paragraph 16, 20, 53, 56, 63, and 74, is met by co-morbidity and identifying complications presented when a patient has more than one disease state, and covering a broad spectrum of commonly observed disease states and co-morbidities to create a comprehensive view of a patient’s health and treatment status). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the therapy recommendation determination as taught by Khan, Ciarniello, and Nkoy to include co-morbidities that identify potential conditions including more than one disease state so as to cover a broad spectrum of commonly observed disease states and co-morbidities to create a comprehensive view of a patient’s health and treatment status as taught by Ciarniello with the motivation of uncovering potential conditions that have not been treated (see: Ciarniello, paragraph 56) and/or with the motivation of stratifying populations of high-risk patients according to severity-adjusted 

As per claim 34, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and Khan teaches a network though which physicians/patients interact with the server (see: Fig. 1, ele. 18; and paragraph 46), but Khan fails to specifically teach the following limitations met by Ciarniello as cited: 
wherein the at least one processing unit further provides a recommended action to a recipient on an intranet or internet-based system (see: Ciarniello, paragraph 61 and 69, is met by Internet-based environment and patient access through intranet).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the network as taught by Khan, Ciarniello, and Nkoy to be the Internet or intranet as taught by Ciarniello with the motivation of supporting computation intensive functional with high security, performance, availability, and scalability (see: Ciarniello, paragraph 69).
 
As per claim 35, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein the at least one processing unit further displays a recommended action on a visual enabled device comprising at least one of a computer, a smart phone, or tablet (see: Khan, paragraph 46, is met by a computer, computer terminal, cell phone, personal digital assistant (PDA), tablet PC, mobile phone, a programmable user interface, a programmable application interface (API) that achieves electronic data interchange, or any apparatus with a web browser). 
 
As per claim 36, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein the at least one processing unit further implements the recommended corrective action plan (CAP) to address the disease state or condition (see: Khan, paragraph 72, 75, 79-80, and 92, is met by performed therapy, results of/data about the performed therapy, feedback regarding the effectiveness or desirability of the therapy). 
 
As per claim 37, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein the at least one processing unit further provides one or more metrics and one or more recommendations via one or more devices communicably coupled to the system (see: Khan, paragraph 46, 52, 67, and 76, is met by analysis program used to provide analysis of tests or procedures, provide analysis such as a cost or cost/benefit, server presenting information such as the costs of recommended tests or procedures). 
 
As per claim 38, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 37, and further teach:
wherein at least one of the metrics is displayed in a dashboard format on the one or more devices (see: Khan, Fig. 9, ele. 234, 268, 270; Fig. 10b; Fig. 13-14, is met by therapy and recommended dose adjustment, stopping therapy, or investigating further; Fig. 20, ele. 564; and paragraph 82-83, and 95, is met by software interfaces and screens displaying price; paragraph 50, 62, 71, and 92, is met by alerts based on severity or stratification, recommending to a user one or more therapies or treatments). 
 
As per claim 40, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of 
wherein the captivated healthcare system comprises a prison, nursing home, assisted living facility, veteran's facility, school, college, or university (see: Khan, paragraph 46, 53, 61, 63, and 65, is met by hospital, healthcare institution, group or institution specific elements). 
	Though Khan meets the limitations in question, the type of captive healthcare system is considered a descriptor that does not provide functionality, and as such, is considered nonfunctional descriptive material that is not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and 1300 Off. Gaz. Pat. Office at 151 ("'Nonfunctional descriptive material' includes but is not limited to ... a compilation or mere arrangement of data.")).

As per claim 41, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
displayed on a visual enabled device comprising a computer, smart phone, or tablet (see: Khan, paragraph 46, is met by a computer, computer terminal, cell phone, personal digital assistant (PDA), tablet PC, mobile phone, a programmable user interface, a programmable application interface (API) that achieves electronic data interchange, or any apparatus with a web browser). 
Khan teaches a network though which physicians/patients interact with the server (see: Fig. 1, ele. 18; and paragraph 46), but Khan fails to specifically teach the following limtiations met by Ciarniello as cited:
wherein the system is intranet or internet-based (see: Ciarniello, paragraph 61 and 69, is met by Internet-based environment and patient access through intranet).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed 

As per claim 43, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein data for the patient profile(s) or patient population profile(s) is retrieved from a database externally linked to the system (see: Khan, Fig. 2, ele. 29; and paragraph 46, 69, and 73, is met by obtaining a patient profile and clinical history from a server database, where the server can be split amongst different physical locations; Fig. 2, ele. 16 and 26; and paragraph 47, the results of the test or procedure are transmitted over line 26 to server). 
 
As per claim 44, Khan, Ciarniello, and Nkoy teach the invention as claimed, see discussion of claim 21, and further teach:
wherein data for one or more metrics is retrieved from a database externally linked to the system (see: Khan, Fig. 2, ele. 29; and paragraph 46, is met by a server database, where the server can be split amongst different physical locations; paragraph 46, 52, 59, 67, and 76, is met by trend analysis supplied on line 64 from labs 16a, and analysis program used to provide analysis of tests or procedures, provide analysis such as a cost or cost/benefit, server presenting information such as the costs of recommended tests or procedures; and Fig. 2, ele. 16 and 26; and paragraph 47, the results of the test or procedure are transmitted over line 26 to server).

Response to Arguments
Applicant’s arguments from the response filed on 08/24/2021 have been fully considered and 

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejection should be withdrawn in view of the amendments because “Claim 1 has been amended to recite "determining a numerical value for a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population using the computer system" and "providing a recommended corrective action plan (CAP) to increase the numerical value for the health management status based on the health management status and patient profile(s) or patient population profile(s) using the computer system whenever the numerical value for the health management status is less than a threshold value." Claim 21 recites similar elements. Applicant(s) respectfully submit(s) that these additional details in combination with the other elements recited in the claims are not merely well-understood, routine, and conventional functions because they are not specified at a high level of generality and the are not disclosed in the cited references. Accordingly the claims amount to significantly more than an abstract idea. (Step 2B Prong Two: YES).”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 

Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 112 rejection should be withdrawn in view of the amendments.
The rejections are withdrawn. 

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 103 rejection should be withdrawn in view of the amendments because “…Khan's recommended therapy is not a numerical value. Instead, Khan discloses that care alerts/recommendations include "the severity of alert, recommended care, not recommended care, message to care provider, test, medications, care recommendations as well as strength/level/type of evidence data for issuing the recommendation and any image and references relevant to the tests." (paragraph [0064]). As a result, applicant(s) respectfully submit(s) that Khan does not disclose, teach or suggest "determining a numerical value for a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population using the computer system." Claim 21 recites a similar element.”
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – see application of prior art Nkoy to the argued limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626